DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on June 15th, 2021 has been entered. Claims 1, 14 and 20 have been amended. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 2016/0087892 A1) in view of Bhardwaj (US 20140244815 A1).

Janakiraman et al. disclose a method and system for network resource sharing of routing and forwarding information with the following features: regarding claim 1, a method comprising: determining, by a computing device, whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses; when the utilization of the first table does not meet the threshold, storing, by a method comprising: determining, by a computing device, whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses (i.e. three tiers of network switches comprising of access switches 102a-c (fig. 1), aggregation switches 104a-b, and core switch 106, first table 200 (fig. 2) is located in the aggregation switch 104a and the second table 202 is located in the aggregation switch 104b, wherein the aggregation switch 104a and the aggregation switch 104b are inter connected with a tunnel 110, the aggregation switch 104a determined to find out whether storage capacity of the first table 200 is still available for storing of layer-3 addresses (IP addresses) and layer-2 addresses (MAC addresses), and it can be seen that the first table 200 stores the MAC and IP addresses), when the utilization of the first table does not meet the threshold, storing, by the computing device, a layer 3 address associated with an incoming packet received by the computing device in the first table and when the utilization of the first table meets the threshold, storing, by the computing device, the layer 3 address associated with the incoming packet in a second table (i.e. when it is determine that the first table 200 of the aggregation switch 104a is approaching its capacity and has only a limited number of memory addresses, the MAC address entry may be stored without any IP addresses in the first table 200 on aggregation switch 104a, and tunnel 110 may be used to offload storage of the associated IP addresses for storage in the second table 202 on the aggregation switch 104b), wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. the first aggregation switch 104a through which the device 100 initially connects, also referred to as a first-hop default switch having forwarding entries in the first table 200 including MAC and IP addresses, and the second table 202 of the aggregation switch 104b with entries also store an indication that packets destined for additional IP addresses may use tunnel 110 and MAC address forwarding)”). 
Janakiraman et al. is short of expressly teaching “a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet”.
Janakiraman et al. also do not expressly disclose the following features: regarding claim 2, wherein: Page 2 of 9Appl. No. 16/562,366Amdt. dated July 27, 2020the computing device  uses an exact match table address 
Bhardwaj discloses systems, devices, and methods for increasing the speed and number of communication paths with lookup engine with the following features: regarding claim 1, wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0027] summarized as “wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. network system 200 receiving information 204, packets are extracted from information 204 for L2 processing by L2 processing module 206 and may be used to perform switching and/or routing decisions subject to operational protocols, a destination address based lookup in L2 lookup engine 208 may be performed to identify the port on the present node from where the information would egress with appropriate manipulation of the headers for further propagation, addresses are stored in network system 200 for the purposes of the lookup, wherein the exact match table 210 may 
Bhardwaj also discloses the following features: regarding claim 2, wherein: Page 2 of 9Appl. No. 16/562,366Amdt. dated July 27, 2020the computing device  uses an exact match table address lookup in the first table to determine an exact match of the layer 3 address or the layer 2 address to determine the next hop information, and the computing device uses a longest prefix address lookup in the second table to determine a longest prefix that matches the layer 3 address to determine the next hop information (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0028] summarized as “L2 lookup performed by L2 lookup engine 208 may perform a lookup in an exact match database 210 to determine a next hop information, and L3 lookup performed by L3 lookup engine 214 may perform a lookup in a longest prefix match database 216 to determine the next hop information); regarding claim 8, wherein the layer 3 address includes a prefix length that is eligible to be stored in the first table (Fig. 2, a diagram illustrating a network system within a node, consistent with some 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman et al. by using the features as taught by Bhardwaj in order to provide a more effective and efficient system that is capable of making a second type of lookup is in the second table to determine the next hop information for a received packet and to determine a longest prefix that matches the layer 3 address to the next hop information. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Janakiraman et al. disclose a method and system for network resource sharing of routing and forwarding information with the following features: regarding claim 14, a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for: determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses; when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the computing device in the first table; and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table, wherein: a first type of a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for (i.e. a computer-readable medium comprising instructions stored on a memory which, when executed by a processor, perform a method comprising), determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses (i.e. three tiers of network switches comprising of access switches 102a-c (fig. 1), aggregation switches 104a-b, and core switch 106, first table 200 (fig. 2) is located in the aggregation switch 104a and the second table 202 is located in the aggregation switch 104b, wherein the aggregation switch 104a and the aggregation switch 104b are inter connected with a tunnel 110, the aggregation switch 104a determined to find out whether storage capacity of the first table 200 is still available for storing of layer-3 addresses (IP addresses) and layer-2 addresses (MAC addresses), and it can be seen that the first table 200 stores the MAC and IP addresses), when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the computing device in the first table (i.e. if the storage and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table (i.e. when it is determine that the first table 200 of the aggregation switch 104a is approaching its capacity and has only a limited number of memory addresses, the MAC address entry may be stored without any IP addresses in the first table 200 on aggregation switch 104a, and tunnel 110 may be used to offload storage of the associated IP addresses for storage in the second table 202 on the aggregation switch 104b), wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. the first aggregation switch 104a through which the device 100 initially connects, also referred to as a first-hop default switch having forwarding entries in the first table 200 including MAC and IP addresses, and the second table 202 of the aggregation switch 104b with entries also store an indication that packets destined for additional IP addresses may use tunnel 110 and MAC address forwarding)”). 
Janakiraman et al. is short of expressly teaching “a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet”.
Janakiraman et al. also do not expressly disclose the following features: regarding claim 15, wherein: Page 5 of 9Appl. No. 16/562,366the computing device uses an exact match table address 
Bhardwaj discloses systems, devices, and methods for increasing the speed and number of communication paths with lookup engine with the following features: regarding claim 14, a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0027] summarized as “a second type of lookup is done by the computing device in the second table to determine the next hop information for a received packet (i.e. network system 200 receiving information 204, packets are extracted from information 204 for L2 processing by L2 processing module 206 and may be used to perform switching and/or routing decisions subject to operational protocols, a destination address based lookup in L2 lookup engine 208 may be performed to identify the port on the present node from where the information would egress with appropriate manipulation of the headers for further propagation, addresses are stored in network system 200 for the purposes of the lookup, wherein the exact match table 210 may storing layer 2 and layer 3 addresses and LPM match table 216 stores L3 addresses, L2 lookup engine 208 may perform a lookup in exact match database 210 (first table) to determine if an exact match to a source MAC address or a destination MAC address is stored, and for the second lookup the received information 204 may be forwarded from 
Bhardwaj also discloses the following features: regarding claim 15, wherein: Page 5 of 9Appl. No. 16/562,366the computing device uses an exact match table address lookup to determine an exact match of the layer 3 address or the layer 2 address to determine the and the computing device uses a longest prefix address lookup to determine a longest prefix that matches the layer 3 address to determine the next hop information (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0028] summarized as “L2 lookup performed by L2 lookup engine 208 may perform a lookup in an exact match database 210 to determine a next hop information, and L3 lookup performed by L3 lookup engine 214 may perform a lookup in a longest prefix match database 216 to determine the next hop information); regarding claim 18, wherein the layer 3 address includes a prefix length that is eligible to be stored in the first table (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0028] summarized as “L3 lookup engine 214 in L3 processing module 212 may perform a lookup in exact match database 210 as the prefix length of IP address is eligible to be stored in the EM table 210”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman et al. 
Regarding claim 20:
Janakiraman et al. disclose a method and system for network resource sharing of routing and forwarding information with the following features: regarding claim 20, an apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for: determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses; when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the apparatus in the first table; and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table, wherein: -7-Application No.: 16/562,366PATENTa first type of lookup is done by the apparatus in the first table to determine next hop information for a received packet, and a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet (Fig. 1, illustrates a system diagram of exemplary aggregations switches connected using a tunnel, see teachings in [0014-0019, 0029-0032, 0052-0053 & 0062] summarized as “an apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for (i.e. a computer-readable medium comprising instructions stored on a memory which, when executed by a processor, perform a method comprising), determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and the first table is configured to concurrently store layer 2 addresses and layer 3 addresses (i.e. three tiers of network switches comprising of access switches 102a-c (fig. 1), aggregation switches 104a-b, and core switch 106, first table 200 (fig. 2) is located in the aggregation switch 104a and the second table 202 is located in the aggregation switch 104b, wherein the aggregation switch 104a and the aggregation switch 104b are inter connected with a tunnel 110, the aggregation switch 104a determined to find out whether storage capacity of the first table 200 is still available for storing of layer-3 addresses (IP addresses) and layer-2 addresses (MAC addresses), and it can be seen that the first table 200 stores the MAC and IP addresses), and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table (i.e. if the storage capacity of the first table 200 is determined that it has not reached to the limit of the capacity, the layer-3 addresses of the incoming packets from devices 100a-e are stored in the first table 200), and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table (i.e. when it is determine that the first table 200 of the aggregation switch 104a is approaching its capacity and has only a limited number of memory addresses, the MAC wherein: a first type of lookup is done by the apparatus in the first table to determine next hop information for a received packet, and a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet (i.e. the first aggregation switch 104a through which the device 100 initially connects, also referred to as a first-hop default switch having forwarding entries in the first table 200 including MAC and IP addresses, and the second table 202 of the aggregation switch 104b with entries also store an indication that packets destined for additional IP addresses may use tunnel 110 and MAC address forwarding)”).
Janakiraman et al. is short of expressly teaching “a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet”.
Bhardwaj discloses systems, devices, and methods for increasing the speed and number of communication paths with lookup engine with the following features: regarding claim 20, a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet (Fig. 2, a diagram illustrating a network system within a node, consistent with some embodiments, see teachings in [0026-0027] summarized as “a second type of lookup is done by the apparatus in the second table to determine the next hop information for a received packet (i.e. network system 200 receiving information 204, packets are extracted from information 204 for L2 processing by L2 processing module 206 and may be used to 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman et al. by using the features as taught by Bhardwaj in order to provide a more effective and efficient system that is capable of making a second type of lookup is in the second table to determine the next hop information. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 2016/0087892 A1) in view of Bhardwaj (US 20140244815 A1) as applied to claim 1 above, and further in view of Westlund et al. (US 2014/0358886 A1).

Janakiraman et al. and Bhardwaj disclose the claimed limitations as described in paragraph 6 above. Janakiraman et al. and Bhardwaj do not expressly disclose the following features: regarding claim 11, further comprising: when the utilization of the first table meets the threshold, storing newly received layer 3 addresses in the second table; regarding claim 12, wherein when the utilization of the first table meets the threshold, stopping the storing of layer 3 addresses in the first table.
Westlund et al. disclose a method and apparatus for storing and retrieving network forwarding information with the following features: regarding claim 11, further comprising: when the utilization of the first table meets the threshold, storing newly received layer 3 addresses in the second table (Fig. 1, shows a pipeline of memory banks according to example embodiments, see teachings in [0030-0032 & 0042] summarized as “the pipeline 200 is configured to store forwarding address of the layer 3 routing address in the  longest prefix match (prefix table) when the exact match table (stride table) utilization level reaches a predetermined and configurable threshold value); regarding claim 12, wherein when the utilization of the first table meets the threshold, stopping the storing of layer 3 addresses in the first table (Fig. 1, shows a pipeline of memory banks according to example embodiments, see teachings in [0030-0032 & 0042] summarized as “the pipeline 200 is configured to store forwarding 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman et al. with Bhardwaj by using the features as taught by Westlund et al. in order to provide a more effective and efficient system that is capable of utilization of the first table meets the threshold, storing newly received layer 3 addresses in the first and the second table. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 2016/0087892 A1) in view of Bhardwaj (US 20140244815 A1) as applied to claim 1 above, and further in view of Rovner et al. (US 8,059,658 B1).

Janakiraman et al. and Bhardwaj disclose the claimed limitations as described in paragraph 6 above. Janakiraman et al. and Bhardwaj do not expressly disclose the following features: regarding claim 13, wherein when the utilization of the first table meets the threshold, continuing to store layer 2 addresses in the first table.
Rovner et al. disclose a method of forwarding table for routing layer 3 packets with the following features: regarding claim 13, wherein when the utilization of the first table meets the threshold, continuing to store layer 2 addresses in the first table (Fig. 10A, flow diagrams illustrating the addition of routes to a forwarding table according to 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman et al. with Bhardwaj by using the features as taught by Rovner et al. in order to provide a more effective and efficient system that is capable continuing to store layer 2 addresses in the first table when the utilization of the first table meets the threshold. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 2016/0087892 A1) in view of Bhardwaj (US 20140244815 A1) as applied to claims 1 and 14 above, and further in view of Labonte et al. (US 2016/0254999 A1).

Janakiraman et al. and Bhardwaj disclose the claimed limitations as described in paragraph 6 above. Janakiraman et al. and Bhardwaj do not expressly disclose the following features: regarding claim 9, wherein the layer 3 address that is stored in the first table meet a criterion; regarding claim 10, wherein the criterion comprises one or more prefix lengths that are specified for lengths of layer 3 addresses to be stored in the first table; regarding claim 19, wherein the layer 3 address that is stored in the first table meet a criterion.

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman et al. with Bhardwaj by using the features as taught by Labonte et al. in order to provide a more effective and efficient system that is capable of storing layer 3 address meeting criterion. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 3-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        11/2/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473